Order entered June 25, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00201-CV

               RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                                V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                                            ORDER
        The reporter’s record in this appeal was due to be filed June 20, 2019. To date, however,

it has not been filed. Accordingly, we ORDER Robin N. Washington, Official Court Reporter

of County Court at Law No. 2, to file the record no later than July 8, 2019.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Washington and

the parties.

        .


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE